DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 7 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen et al. (WO2015/138945).
As to claim 1, Rosen et al. (hereinafter Rosen) discloses a system and method for performing imaging process comprising a main magnet (124, 126) having a field strength less than 1.0 Tesla [0027]; a gradient coil assembly (118), [0035]; an RF coil system (120, 128); and a control system
 (108, 114, 116) [0034] configured for acquisition and processing of magnetic resonance imaging data from a human patient and configured to utilize a sparse sampling imaging technique without parallel imaging ([0072] discloses that compressed sensing has been found to work best when k-space is randomly undersampled to produce incoherent artifacts rather than the familiar wrap-around ghosts due to field-of view contraction when k-space lines are skipped in a regular coherent pattern as is done in conventional parallel imaging, [0090, Med 2007; 58:1182-1195. However, in the above-described experiments, more than 70 percent undersampling could not provide satisfying reconstruction in spite of high SNR. The
incorporation of prior knowledge, such as in prior image
constrained compressed sensing (PICCS) or highly con-
strained back projection reconstructions imaging (HYPR) in
the image reconstruction process can be used to overcome
this constraint by partially recovering an irretrievable loss of
information caused by heavy under sampling and further
increase our temporal resolution. In addition, it is worth] ([0042], [0056], [0068], [0072], [0090] Fig. 1)) and to employ simultaneous multiple slice imaging techniques [0076] and [0094].
As to claim 7, Rosen discloses a system and method for performing
imaging process comprising acquiring magnetic resonance imaging data
from a human patient through a magnetic resonance imaging system (MRI)
having a main magnet (122) with a low field strength [0027],
a gradient coil assembly (118), [0035] and an RF coil system (120, 128),
the acquiring utilizing a sparse sampling imaging technique without parallel
imaging ([0072] discloses that compressed sensing has been found to work best when k-space is randomly undersampled to produce incoherent artifacts rather than the familiar wrap-around ghosts due to field of view contraction when k-space lines are skipped in a regular coherent pattern as is done in conventional parallel imaging and to employ simultaneous multiple slice imaging techniques [0076] and [0094] ([0042], [0056], [0068], [0072], [0090] Fig. 1); and processing (108, 114, 116) the magnetic resonance imaging data, the processing including reconstructing images of the human patient [0034]. {J [0090] discloses Med 2007; 58:1182-1195. However, in the above-described experrments, more than 70 percent undersampling could not provide satisfying reconstruction in spite of high SNR. The incorporation of prior knowledge, such as in prior image constrained compressed sensing (PICCS) or highly con-strained back projection reconstructions imaging (FPYPR) in the image reconstruction process can be used to overcome this constraint by partially recovering an irretrievable loss of information caused by heavy undersampling and further increase our temporal resolution. In addition, i is worth].
	As to claims 2 - 3 and 8 – 9, Rosen discloses that the multiple slice imaging techniques comprise simultaneously exciting and simultaneously reading out a plurality of imaging slices or sub-volumes [0094, As described above, an undersampling rate of 70 percent gives unperceivable reconstruction errors when
compared with the fully sampled data sets, allowing the acquisition of 32 slices in a volume within 33 s.].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 8), 4, 6, (25, 32), 28 and 30 respectively of U.S. Patent No. 11,378,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (1, 8), 4, 6, (25, 32), 28 and 30 respectively of U.S. Patent No. 11,378,629. 





17/848277

1. A magnetic resonance imaging system (MRI) comprising: a main magnet having a field strength less than 1.0 Tesla; a gradient coil assembly; an RF coil system; and a control system configured for acquisition and processing of magnetic resonance imaging data from a human patient and configured to utilize a sparse sampling imaging technique without parallel imaging and to employ simultaneous multiple slice imaging techniques.








5. The magnetic resonance imaging system of claim 1, wherein the control system is further configured for an RF bandwidth to be less than 1800Hz.

6. The magnetic resonance imaging system of claim 1 wherein the control system is configured to employ pulse sequences that do not require dephasing pulses.


7. A computer program product comprising a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: acquiring magnetic resonance imaging data from a human patient through a magnetic resonance imaging system (MRI) having a main magnet with low field strength, a gradient coil assembly and an RF coil system, the acquiring utilizing a sparse sampling imaging technique without parallel imaging and employing simultaneous multiple slice imaging techniques; and processing the magnetic resonance imaging data, the processing including reconstructing images of the human patient.














11. The computer program product of claim 7, wherein the control system is further configured for an RF bandwidth to be less than 1800Hz.

12. The computer program product of claim 7, wherein the acquiring employs pulse sequences that do not require dephasing pulses. 

11,378,629

1. A magnetic resonance imaging system (MRI) comprising: a main magnet having a field strength less than 1.0 Tesla; a gradient coil assembly; an RF coil system; and a control system configured for acquisition and processing of magnetic resonance imaging data from a human patient and configured to utilize a sparse sampling imaging technique without parallel imaging and to utilize an RF bandwidth to maintain artifacts due to chemical shift and magnetic susceptibility below one half of a millimeter.
8. The magnetic resonance imaging system of claim 1 wherein the control system is configured to employ simultaneous multiple slice imaging techniques.

4. The magnetic resonance imaging system of claim 1 wherein the control system is configured for the RF bandwidth to be less than 1800 Hz.

6. The magnetic resonance imaging system of claim 1 wherein the control system is configured to employ pulse sequences that do not require dephasing pulses.

25. A computer program product comprising a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: acquiring magnetic resonance imaging data from a human patient through a magnetic resonance imaging system (MRI) having a main magnet with a field strength less than 1.0 Tesla, a gradient coil assembly and an RF coil system, the acquiring utilizing a sparse sampling imaging technique without parallel imaging and utilizing an RF bandwidth to maintain artifacts due to chemical shift and magnetic susceptibility below one half of a millimeter; and processing the magnetic resonance imaging data, the processing including reconstructing images of the human patient.
32. The computer program product of claim 25 wherein the acquiring utilizes simultaneous multiple slice imaging techniques.




28. The computer program product of claim 25 wherein the RF bandwidth is less than 1800 Hz.


30. The computer program product of claim 25 wherein the acquiring employs pulse sequences that do not require dephasing pulses.



Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4 and 10, the prior art fails to show generating a multiband pulse by summing multiple RF waveforms with different phase modulation functions.  These features taken together with the other features of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al. (10,613,171) is cited for its disclosure of a multi-banded RF-pulse enhanced magnetization imaging.
Miyazaki (7,308,298) is cited for its disclosure of a magnetic resonance imaging using MT pulse of which duration is shorter.
Miyazaki et al. (6,320,377) is cited for its disclosure of MR imaging with pre-sequence including plural saturation pulses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858